Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitation of a feed tube cleaning pipeline connected to a pipeline switching valve, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2010/0243101 discloses a paint refilling device comprising a cartridge (16) comprising a tank (17), a partition (18), and a feed tube (21), the partition being movably disposed within the tank, a cartridge support member (33) having a feed tube insertion hole (hole containing feed tube 21) and a tank supporting portion (24), a circulation pipeline (22) connected to a paint chamber of the cartridge, and a paint supply device (50). However, ‘101 doesn’t disclose a feed tube cleaning pipeline connected to a pipeline switching valve.
For example, US PGPub 2010/0230511 discloses a paint refilling device comprising a cartridge (24) comprising a tank (25), a partition (26), and a feed tube (27), the partition being movably disposed within the tank, a cartridge support member (15) having a feed tube insertion hole (hole containing feed tube 27) and a tank supporting portion (portion supporting tank 25), a circulation pipeline (27A) connected to a paint chamber of the cartridge, and a paint supply device (connected to pipeline 27A). However, ‘511 doesn’t disclose a feed tube cleaning pipeline connected to a pipeline switching valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753